139 S.W.3d 592 (2004)
TIVOLI BUILDING, L.L.C. and Tivoli Theatre, L.L.C, Respondents,
v.
METROPOLITAN DESIGN & BUILDING COMPANY, INC., Appellant.
No. ED 82712.
Missouri Court of Appeals, Eastern District, Division One.
May 4, 2004.
Motion for Rehearing and/or Transfer Denied June 23, 2004.
Application for Transfer Denied August 24, 2004.
Robert W. Cockerham, T. Michael Ward, St. Louis, MO, for appellant.
John S. Meyer, Jr., K. Lee Marshall, St. Louis, MO, for respondent.
Before GARY M. GAERTNER, SR., P.J., ROBERT G. DOWD, JR., J., and MARY R. RUSSELL, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied June 23, 2004.

ORDER
PER CURIAM.
Metropolitan Design & Building Company, Inc. ("Contractor") appeals from the entry of summary judgment against it and from the judgment of the trial court awarding attorneys' fees and prejudgment interest for property damage to Tivoli Building, L.L.C. and Tivoli Theatre, L.L.C. (collectively, "Owner"). We affirm the granting of summary judgment in that Owner was entitled to judgment as a matter of law. We affirm the entry of judgment *593 for damages on Owner's property claim in that Contractor acquiesced to its disposition. We also affirm the award of attorneys' fees in that Owner was the prevailing party and entitled to such recovery pursuant to the contract. The award of prejudgment interest is affirmed in that Contractor's arguments were not preserved for review.
A full opinion would have no precedential value. The parties have been provided with a memorandum of law for their eyes only which sets forth the reasons for our decision. The judgment of the trial court is affirmed pursuant to 84.16(b).